DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on April 26, 2022 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  
CLAIM 5:
In line 2, replace “the” after “to” with --a--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzler et al (2016/0343232) in view of McCleland et al (2014/0151960).
In re Claims 1 and 9, Itzler teaches an electrical device for supplying line-voltage power to a downstream coupled device as seen in Figure 6, comprising: a sensor module (620, 622, 624, 626, 628; paragraph 35); and a sensor hub module (614) coupled to the sensor module, wherein the sensor module generates a signal including data indicating a sensed condition and transmits the signal to the sensor hub module (paragraph 35).
Itzler teaches that multiple sensors of the sensor module provide feedback to a microcontroller as a sensor hub module, but does not specifically teach that the feedback form the sensors is provided via a communication bus.
McCleland teaches that a plurality of sensors 110 can communicate via an I2C communication bus to provide feedback to microcontroller MCU of a master node 462 (paragraphs 63, 65, 66, 83), wherein the sensors are controlled to be turned on intermittently based on a clock signal on the communication bus transmitted by the MCU to reduce the overall power consumption (paragraph 72).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an I2C communication bus as taught by McCleland between the sensors and microcontroller of Itzler, since McCleland teaches that by doing so, the overall power consumption can be reduced.
In re Claim 2, Itzler teaches that the sensor hub module receives and processes the generated signal from the sensor module (paragraph 42).
In re Claim 3, Itzler teaches that upon modification the sensor hub module controls operation of the sensor module based on the data indicate the sensed condition (paragraphs 38-39).
In re Claim 4, Itzler teaches a communications module 616 coupled to the sensor hub module.
In re Claim 5, Itzler teaches that the sensor hub module transmits the data indicating the sensed condition to the communications module (paragraph 39).  
In re Claim 6, Itzler teaches that the communications module transmits the data indicating the sensed condition to at least one of a remote device, a remote computer network, and a remote cloud service (506, 508, paragraph 39).
In re Claim 7, Itzler teaches that the sensor hub module receives a remote signal from at least one of a remote device, a remote computer network, and a remote cloud service through the communications module (paragraph 38).
In re Claim 8, Itzler teaches that upon modification the sensor hub module controls operation of the sensor module based on the data indicate the sensed condition (paragraphs 38-39).
In re Claims 10 and 11, Itzler teaches that the sensor module is one of a power sensor module (620, 622, paragraph 35), a temperature sensor module (624, paragraph 35), a moisture sensor (626, paragraph 35), or humidity sensor (628, paragraph 35).
In re Claim 13, Itzler teaches the electrical device is configured to be connected to a polyphase input 608 as seen in Figure 6 (i.e., Wye or Delta).
In re Claim 14, Itzler teaches that multiple sensors can be provided, but not specifically that a plurality of the same type of sensor are provided.
McCleland teaches that a plurality of the same type of sensor can be provided (paragraph 75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include multiple sensors of the same type in Itzler as taught by McCleland in order to provide redundancy in the event one fails or to provide the same type of feedback from different locations (e.g., temperature at different points).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzler et al (2016/0343232) in view of McCleland et al (2014/0151960) as applied to claim 1 above and further in view of Coffey et al (2013/032940).
In re Claim 12, Itzler teaches that a visible alarm can be present to indicate that the device has fallen out of range (paragraph 42), but does not specifically teach an LED or LCD.
Coffey teaches that an LED can be utilized to provide a visual alarm on a connector (paragraph 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an LED as taught by Coffey, since Coffey teaches that an LED can be utilized to provide a visual alarm as taught by Itzler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schweitzer, III et al (2017/0110875) teaches that a plurality of IEDs (402 and 404) with current and voltage sensors can provide feedback to a hub module 450 via a communication network 480 as seen in Figure 4.
Poliak et al (3,945,702) teaches a twist type electrical connector with mechanical interlock (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836